DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (a stent) and Species A (Figure 1) in the reply filed on 12/16/2021 is acknowledged.
Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/16/2021.

Response to Amendment
As directed by the amendment filed on 12/16/2021, claims 11, 14 and 16 have been amended, claims 12, 13 and 15 have been cancelled and, as mentioned above, claim 20 is withdrawn from further consideration as being drawn to a nonelected invention. Therefore, claims 1-11, 14, 16-19 are presently examined in the current Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 

Examiner’s Notes
It is to be noted that in device/apparatus claims only the claimed structure of the final device bears patentable weight, and intended use/functional language is considered to the extent that it further defines the claimed structure of the final device. 
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 6, 7, 9-11 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Walsh et al. (US PG Pub. 2018/0280166), as disclosed in the IDS dated 02/12/2021, hereinafter Walsh.
Regarding claims 1 and 9, Walsh discloses a stent, example illustrated in Figures 1A, 1B and 1F, configured to span a stricture in a body lumen, comprising a tubular body (100) having an overall longitudinal length extending from a first end to a second end, and configured to shift between a delivery configuration and a deployed configuration ([0022], Lines 1-8); wherein in the deployed configuration the tubular body (100) defines a first flange portion (112) proximate the first end, a second flange portion (122) proximate the second end, and a saddle portion (130) extending from the first flange portion (112) to the second flange portion (122); the saddle portion (130) has an outer radial extent (d2), the first flange portion (112) has a first outer radial extent (d1), and the second flange portion (122) has a second outer radial extent (d1); the first and second outer radial extents (d1) are greater than the outer radial extent (d2) of the saddle portion; and a longitudinal length of the saddle portion (130) is at least 50%, and more specifically at least 75%, of the overall longitudinal length of the tubular body, illustrated in Figures 12A and 1F ([0022], Lines 8-14, 39-42; [0023], Lines 24-26 & [0029], Lines 1-12).
Regarding claim 2, Walsh discloses the stent of claim 1, wherein in the deployed configuration, the first flange portion (112) comprises a first flange (114) proximate the first end and a second flange (116) longitudinally spaced apart from the first flange (114) toward the second end, illustrated in Figures 1A and 1F.
Regarding claim 4, Walsh discloses the stent of claim 1, wherein in the deployed configuration, the second flange portion (122) comprises a third flange (126) proximate the 
Regarding claim 6, Walsh discloses the stent of claim 1, wherein in the deployed configuration, the first flange portion (112) is configured to resist a first radial inward force, the second flange portion (122) is configured to resist a second radial inward force, and the saddle portion (130) is configured to resist a third radial inward force less than the first radial inward force and the second radial inward force, illustrated in Figure 1B ([0024]).
Regarding claim 7, Walsh discloses the stent of claim 6, wherein in the deployed configuration, the first radial inward force is within 10% of the second radial inward force ([0023], Lines 24-25 & [0024], Lines 1-5 – to clarify, since both first and second flange portions have the same diameters, are made up of the same material, and constructed in the same way, i.e. woven/braided, they would therefore be configured to resist the same radial inward force, specifically, the first and second radial forces would be equal; thereby meeting the claimed limitation of the forces being within 10% of each other).
Regarding claim 10, Walsh discloses the stent of claim 1, wherein at least a portion of the tubular body (100) includes a cover member (142), illustrated in Figure 1A ([0022], Lines 15-17).
Regarding claim 11, Walsh discloses an esophageal stent comprising a tubular body (100), illustrated in Figure 1A, configured to shift between delivery and deployed configurations ([0022], Lines 1-8), the tubular body (100) having an overall longitudinal length extending from a first end to a second end; wherein in the deployed configuration the tubular body defines first flange portion (112) proximate the first end, a second flange portion (122) proximate the second end, and a saddle portion (130) extending from the first flange portion (112) to the second flange 
Regarding claims 17 and 18, Walsh discloses the esophageal stent of claim 11, wherein in the deployed configuration, the second outer radial extent (d1) is within 10%, and more specifically within 5%, of the first outer radial extent (d1), illustrated in Figure 1A ([0023], Lines 24-25 – to clarify, both first and second flange portions have the same diameter/outer radial extent of d1; thus meeting the claimed limitation of the first and second out radial extents being within 10, and more specifically 5%, of one another).Regarding claim 10, Walsh
Regarding claim 19, Walsh discloses the esophageal stent of claim 11, wherein at least a portion of the tubular body (100) includes a cover member (142), illustrated in Figure 1A ([0022], Lines 15-17).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 3, 5, 8, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Walsh.
Regarding claims 3 and 14, Walsh discloses the stent of claims 2 and 11, wherein in the deployed configuration, the second flange (116) is spaced apart from the first flange (114), illustrated in Figures 1A and 1F; and though it is not specifically disclosed that the first and second flanges are spaced apart by about 5 mm to about 10 mm, this parameter is deemed to be a mere matter of normal design choice, not involving a novel inventive step. Walsh discloses that the space (W1) between the first and second flanges may be sufficient to contact and firmly compress tissue in order to aid in retention of the stent in the implanted location/position ([0023], Lines 1-4); which is also the same purpose for the space between the flanges, as disclosed in the current application at hand. Thus, it would have been obvious, and well within the capability of one having ordinary skill in the art before the effective filing date of the invention to determine an appropriate space/distance between the first and second flanges, including being spaced apart by about 5-10 mm, based on the intended use/implant location and/or tissue size of the patient.  Furthermore, it is to be noted that neither the claims, nor the originally filed specification gave any reason/benefit for, or critically to, the parameter of the first and second flanges being spaced apart from one another by about 5-10 mm, as opposed to any other space/distance.
Regarding claims 5 and 16, Walsh discloses the stent of claims 4 and 14, wherein in the deployed configuration, the fourth flange (124) is spaced apart from the third flange (126), illustrated in Figures 1A and 1F; and though it is not specifically disclosed that the third and fourth flanges are spaced apart by about 5 mm to about 10 mm, this parameter is deemed to be a mere matter of normal design choice, not involving a novel inventive step. Walsh discloses that 
Regarding claim 8, Walsh discloses the stent of claim 6, wherein in the deployed configuration, the third radial inward force is less than the first or second radial inward force ([0024]); and though it is not specifically disclosed that the third radial inward force is 75% less than the first or second radial inward force, this parameter is deemed to be a mere matter of normal design choice, not involving a novel inventive step.  Walsh discloses that the saddle portion can be more flexible than the first and second flange portions, and that the knit/weave pattern and/or pitch of the saddle portion can be adjusted as necessary for desired flexibility, i.e. how much radial inward force the portion is configured to resist ([0024]).  Thus, it would have been obvious, and well within the capability of one having ordinary skill in the art before the effective filing date of the invention to determine an appropriate flexibility/third radial inward force the saddle portion is configured to resist, including 75% less than the first or second radial inward force, based on the intended use/patient need and/or implant location.  Furthermore, it is to be noted that neither the claims, nor the originally filed specification gave any reason/benefit 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINAH BARIA whose telephone number is (571)270-1973. The examiner can normally be reached Monday - Thursday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.